U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number001-15061 ATLANTIC BANCGROUP, INC. (Exact name of registrant as specified in its charter) Florida 59-3543956 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1315 South Third Street, Jacksonville Beach, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (904) 247-9494 Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. YES oNO T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YES oNO T Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO o Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO T The aggregate market value of the registrant’s common stock held by non-affiliates at June 30, 2009:$5,268,979. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) The number of shares outstanding of the registrant’s common stock as of August 9, 2010:1,247,516. DOCUMENTS INCORPORATED BY REFERENCE Certain exhibits as noted in Part IV, Item 15, of the Annual Report on Form 10-K are incorporated by reference. EXPLANATORY NOTE This Amendment on Form 10-K/A (the “Amendment”) amends our annual report for the fiscal year ended December 31, 2009, originally filed with the Securities and Exchange Commission (“SEC”) on April 15, 2010 (the “Original Report”).We are filing this Amendment to address comments received from the SEC’s staff subsequent to filing our Original Report.In response to such comments, we have amended the Original Report to include revised disclosures concerning our loan classifications, allowance for loan and lease losses (“ALLL”), loans and nonperforming assets identified by the Federal Deposit Insurance Corporation (‘FDIC”) in its November 2008 examination (“exam”), and the tracking of FDIC-identified loans and nonperforming assets as required under the Consent Order executed January 7, 2010.Also, the Report of Registered Public Accounting Firm on page 51 of the Original Report omitted the required evidence of the signature of the accounting firm that issued its report on our financial statements. Specifically, the revised disclosures in the Amendment: · Identified the composition of assets classified by the FDIC in its November 2008 exam and the issues identified by the FDIC that gave rise to their classifications. · Address how the required reductions in the classified assets are expected to affect our losses. · More clearly describe how the regulatory requirement to reduce these balances was considered in developing our allowance for loan losses at December 31, 2009 and for interim periods in 2010. We also revised our references to conform to the recent Accounting Standards Codification for the following: · ASC 450-20 (formerly SFAS No. 5, Accounting for Contingencies) · ASC 310-10-35 (formerly SFAS No. 114, Accounting by Creditors for Impairment of a Loan) Except for the Report of Registered Public Accounting Firm on page 51 of the Original Report, all of the revisions described above appear in the section “Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations.”No other information in the Original Report, other than the filing of the revised disclosures, is amended hereby.Therefore, Item 7, Item 8 (page 51 only), and Item 15 are contained in this Amendment.Except for the foregoing, the Amendment speaks as of the filing date of the Original Report and does not update or discuss any other Company developments after the date of the Original Report. ATLANTIC BANCGROUP, INC. AND SUBSIDIARIES Table of Contents Page PART II Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 1 Item 8. Financial Statements and Supplementary Data - Report of Registered Public Accounting Firm 31 PART IV Item 15. Exhibits 66 Signatures 67 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Management’s discussion and analysis is included to provide the shareholders with an expanded narrative of our results of operations, changes in financial condition, liquidity, and capital adequacy.This narrative should be reviewed in conjunction with the audited consolidated financial statements and notes included in this report.Since our primary asset is our wholly-owned subsidiary, Oceanside Bank, most of the discussion and analysis relates to Oceanside. Overview How We Earn Income.As stated elsewhere herein, our results of operations are primarily dependent upon the results of operations of Oceanside.Oceanside conducts commercial banking business consisting of attracting deposits from the general public and applying those funds to the origination of commercial, consumer, and real estate loans (including commercial loans collateralized by real estate).Profitability depends primarily on net interest income, which is the difference between interest income generated from interest-earning assets (i.e., loans and investments) less the interest expense incurred on interest-bearing liabilities (i.e., customer deposits and borrowed funds).Net interest income is affected by the relative amounts of interest-earning assets and interest-bearing liabilities, and is dependent upon Oceanside’s interest-rate spread, which is the difference between the average yield earned on our interest-earning assets and the average rate paid on our interest-bearing liabilities.When interest-earning assets approximate or exceed interest-bearing liabilities, any positive interest rate spread will generate net interest income.The factors that influence net interest income include changes in interest rates and changes in the volume and mix of assets and liability balances.The interest rate spread is impacted by interest rates, deposit flows, and loan demand.Additionally, and to a lesser extent, Oceanside’s profitability is affected by such factors as the level of noninterest income and expenses, the provision for loan losses, and the effective tax rate.Noninterest income consists primarily of service fees on deposit accounts, other fee income for banking services, and income from bank-owned life insurance.Noninterest expense consists of compensation and employee benefits, occupancy and equipment expenses, regulatory assessments, data processing costs, and other operating expenses. Critical Accounting Policies and Use of Significant Estimates.Our consolidated financial statements include the accounts of the Holding Company, the Bank, and the Bank’s wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated in consolidation.The accounting and reporting policies conform with accounting principles generally accepted in the United States of America and to general practices within the banking industry.Our significant accounting policies are described in Note 1 of the Notes to Consolidated Financial Statements.The majority of these accounting policies do not require our management to make difficult, subjective, or complex judgments.However, we believe the allowance for loan losses, the valuation of foreclosed assets, the realization of deferred tax assets, other-than-temporary impairments of securities, and the fair value of financial instruments are critical estimates. Allowance for Loan Losses.The allowance for loan losses is a valuation allowance for probable or incurred credit losses.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed (that is, a confirmed loss exists).Subsequent recoveries, if any, are credited to the allowance. Allocations of the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management's judgment, should be charged-off. The allowance consists of specific and general components.The specific component relates to loans that are individually classified as impaired or loans otherwise classified as substandard or doubtful (impaired).The general component covers non-classified loans and is based on historical loss experience adjusted for current trends. Loans are individually evaluated for impairment, if significant.A loan is impaired when full payment under the loan terms is not expected.If a loan is impaired, a portion of the allowance is allocated so that the loan is reported, net, at the present value of estimated future cash flows using the loan's existing rate or at the fair value of collateral if repayment is expected solely from the collateral and accrual of interest is discontinued. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral, and prevailing economic conditions. There is no precise method of predicting specific loan losses or amounts that ultimately may be charged-off.Also, this evaluation is inherently subjective as it requires estimates - 1 - Table of Contents that are susceptible to significant revision as more information becomes available.The determination that a loan may be uncollectible, in whole or in part, is a matter of judgment.Similarly, the adequacy of the allowance for loan losses can be determined only on a judgmental basis, after full review, including, consideration of economic conditions and their effect on particular industries and specific borrowers; a review of borrowers' financial data, together with industry data, their competitive situation, the borrowers' management capabilities and other factors; a continuing evaluation of the loan portfolio, including monitoring any loans that are identified as being of less than acceptable quality; a detailed analysis, on a quarterly basis, of all impaired loans; and an evaluation of the underlying collateral for secured lending. We maintain a formalized loan review process supported by a credit analysis and control system. We intend to maintain the allowance for loan losses at a level sufficient to absorb estimated uncollectible loans and, expect to make periodic additions to the allowance for loan losses, when warranted. Use of Estimates.The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of foreclosed assets, the realization of deferred tax assets, other-than-temporary impairments of securities, and the fair value of financial instruments. The determination of the adequacy of the allowance for loan losses is based on estimates that may be affected by significant changes in the economic environment and market conditions.In connection with the determination of the estimated losses on loans and to support the carrying value of foreclosed assets, we obtain independent appraisals for significant collateral. Our loans are generally secured by specific items of collateral including real property, consumer assets, and business assets.Although we have a diversified loan portfolio, a substantial portion of our debtors’ ability to honor their contracts is dependent on local, state, and national economic conditions that may affect the value of the underlying collateral or the income of the debtor. While we use available information to recognize losses on loans, further reductions in the carrying amounts of loans or foreclosed assets may be necessary based on changes in economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the estimated losses on loans and the carrying value of foreclosed assets.Such agencies may require us to recognize additional losses based on their judgments about information available to them at the time of their examination. Management’s determination of the realization of deferred tax assets is based upon management’s judgment of various future events and uncertainties, including the timing, nature, and amount of future income earned by certain subsidiaries and the implementation of various plans to maximize realization of deferred tax assets. Atlantic has recorded a deferred tax asset (net of valuation allowances) to recognize the future income tax benefit of operating losses incurred for tax years 2009 and 2008.Management believes that the tax benefits on the net operating loss carry forwards will be utilized when Atlantic returns to profitability.Generally, the net operating losses can be carried forward for up to 20 years. On November 6, 2009, the “Worker, Homeownership, and Business Assistance Act of 2009” was signed into law, which relaxed the net operating loss carryback rules.As a result of this law, Atlantic was able to carryback net operating losses to obtain an estimated tax refund of $1.035 million. In estimating the carrying value of deferred tax assets, management considered the cumulative loss position, projected taxable income, and available tax strategies in developing the analysis of any required deferred income tax asset valuation as of December 31, 2009 and 2008. For the year ended December 31, 2009: Cumulative losses in recent quarters suggested the need for a valuation allowance.However, management believed that this negative evidence was partially offset by the following positive evidence, which mitigated the need for reducing the carrying value (net of valuation allowances) to zero: - 2 - Table of Contents · Atlantic has a prior history of taxable earnings prior to losses that began in 2008. Since inception in 1997, Atlantic has reported taxable income in 10 of 12 years through 2008, with cumulative taxable income of nearly $9.0 million through 2008. · Atlantic has reported and believes that changes have been made to allow Atlantic to return to a taxable earnings position, including reductions in payroll and other operating costs.Within the next 2-5 years, internal projections indicate that book and taxable income are more likely than not to return to levels approaching those prior to 2008. · Management has received and considered offers to purchase two of its branch locations and relocate to leased space (or lease-back its existing facilities).While the sale-leaseback would not likely generate significant book income immediately, the taxable income was projected to exceed $1.3 million. · Management and the Board of Directors have discussed a tax strategy that would generate taxable income of approximately $1.2 from the liquidation of bank-owned life insurance policies. · Converting tax-exempt investment income to taxable investment income, which could increase taxable income by almost $1.0 million and book income by $0.4 million. · Repurchase of junior subordinated debentures at a discount. · Termination of all or a portion of the Bank’s deferred compensation plan, which would generate up to $1.6 million in book taxable income and reduce the deferred tax asset by $0.6 million. Based on the above analysis, management believes it is more likely than not that Atlantic will realize the deferred tax asset of $0.7 million at December 31, 2009 (net of a valuation allowance of $2.8 million) through future operating income and implementation of certain tax strategies. For the year ended December 31, 2008: Management considered the cumulative losses in 2008 and the anticipated net operating loss for 2009 when determining whether or not to provide a valuation allowance on the deferred tax asset.The economic conditions and Atlantic’s level of non-performing assets were taken into consideration as well, which at December 31, 2009, had stabilized. At December 31, 2008, management believed that the negative evidence was outweighed by certain positive evidence.Atlantic had a prior history of earnings outside of the recent losses and believed that changes have been made to allow Atlantic to return to an earnings position, including reductions in payroll and other operating costs.At that time, management believed it was more likely than not that Atlantic would realize the deferred tax asset through future operating income.Accordingly, no deferred tax valuation allowance was recorded at December 31, 2008. Interest Rate Risk.Our asset base is exposed to risk including the risk resulting from changes in interest rates and changes in the timing of cash flows.Management monitors the effect of such risks by considering the mismatch of the maturities of our assets and liabilities in the current interest rate environment and the sensitivity of assets and liabilities to changes in interest rates.We have considered the effect of significant increases and decreases in interest rates and believe such changes, if they occurred, would be manageable and would not affect our ability to hold assets as planned.However, we are exposed to significant market risk in the event of significant and prolonged interest rate changes. Regulatory Environment.We are subject to regulations of certain federal and state agencies and, accordingly, are periodically examined by those regulatory authorities.As a consequence of the extensive regulation of commercial banking activities, our business is particularly susceptible to being affected by federal and state legislation and regulations. During 2010, we entered into a formal agreement with the FDIC, the OFR, and the Federal Reserve Bank of Atlanta, as discussed in Note 1 of the Notes to Consolidated Financial Statements. COMPARISON OF YEARS ENDED DECEMBER 31, 2 Highlights.As of December 31, 2009, we had approximately $297.4 million in total assets, with $200.7 million in total loans, $270.0 million in deposits, and $9.7 million in stockholders’ equity. The net loss in 2009 was $7,240,000 versus a net loss of $1,927,000 in 2008.The primary reasons for the change of $5,313,000 in 2009 over 2008 were as follows: - 3 - Table of Contents · Our income from average interest-earning assets decreased 9.4%. · Our provision for loan losses increased $1,844,000, or 41.7%, over 2008. · Noninterest income declined $758,000, or 50.2% in 2009 over 2008. · Noninterest expenses grew $842,000, or 11.0%. · The establishment of a deferred tax valuation allowance of $2,768,000 in 2009 caused the income tax provision to increase by $2,019,000. Interest Income.Interest income was $13,895,000 and $15,335,000 in 2009 and 2008, respectively.The decrease of $1.4 million resulted from a decrease in the yield on interest-earning assets in 2009, which was partially offset by growth in our most significant interest-earning asset, loans, which grew 1.2% from average levels in 2008 to 2009.Average loans accounted for 81.9% of our average interest-earning assets in 2009 versus 83.9% in 2008.Our overall yield on interest-earning assets of 5.68% was down from the 2008 level of 6.49% due to a lower interest rate environment throughout 2009.Our overall yield on interest-earning assets in 2009 would have been 21 basis points higher, or 5.89%, if not for approximately $533,000 in income earned but not collected on nonaccrual loans. Interest Expense.Interest expense was $6,800,000 and $8,390,000 in 2009 and 2008, respectively.As a result of the lower interest rate environment during 2009 which was partially offset by our growth in average interest-bearing liabilities of $33.5 million, or 15.7%, during this period, interest expense decreased 19.0%.Our cost of funds dropped to 2.76% in 2009 compared with 3.94% in 2008.Substantially all of the decrease in interest expense was attributable to a decrease in rates, which was partially offset by an increase in average demand deposits of $46.6 million, or 110.8%.A decrease in average certificates of deposit of $7.8 million, or 5.3%, and in average other borrowings of $5.2 million, or 24.8%, also contributed to the decrease in interest expense. Net Interest Income.Net interest income (before provision for loan losses) was $7,095,000 and $6,945,000 for 2009 and 2008, respectively, an increase of 2.2% from 2008 to 2009.The average balances, interest income and expense, and the average rates earned and paid for assets and liabilities are found in the tables that follow. Our net interest margin was lower (2.98% in 2009 compared with 3.03% in 2008), which reflects our growth in deposits, net of a decrease in other borrowings, of $33.5 million, or 15.7%, versus a slower rate of growth for interest-earning assets of $9.1 million, or 3.8%.The increase in net interest income of $150,000 was impacted by the significant increase in lower earning demand deposits and decreased by the declining rates. Provision for Loan Losses.A provision for loan losses of $6,268,000 was recorded in 2009, reflecting our assessment of the needed level of the allowance for loan losses.This assessment is based on management’s evaluation of probable loan losses and considers the overall quality of the loan portfolio. The increase in the provision for loan losses in 2009 versus the 2008 level of $4,424,000 was due to unfavorable trends in most measures of loan portfolio quality, including the growth in impaired, nonaccrual, and other restructured loans.Net charge-offs in 2009 were $3,736,000 as compared with $2,594,000 in 2008, an increase of $1,142,000. Noninterest Income.Noninterest income decreased $758,000, or 50.2%, to $751,000 in 2009 from $1,509,000 in 2008 primarily as a result of: · A decrease in gains on the sale of securities from $346,000 to $56,000; · Losses on the sale of foreclosed assets of $142,000 in 2009 versus a gain of $4,000 in 2008; and · A loss of $179,000 on restricted stock issued by a correspondent bank that was taken over by the FDIC in 2009. Noninterest Expenses.Total noninterest expenses increased to $8,491,000 in 2009 compared to $7,649,000 for 2008, an increase of $842,000, or 11.0%.The more significant increases during 2009 over 2008 follow: · The cost of deposit insurance assessments soared from $229,000 in 2008 to $1,014,000 in 2009, an increase of $785,000, or 342.8%, as a result of increased assessments from the FDIC. · Processing and settlement fees increased from $773,000 in 2008 to $836,000 in 2009, an increase of $63,000, or 8.2%.Through 2008, statements were rendered in-house and the expense was recorded as postage, stationary, and supplies.At the beginning of 2009, the statement rendering process was outsourced and all related costs were recorded as processing and settlement fees.As a result, there was a reduction in postage, stationary, and supplies in 2009. · The Company expensed $177,000 in 2009 for costs to raise capital to meet regulatory requirements versus $-0- in 2008. - 4 - Table of Contents · The write-down of other real estate owned totaled $586,000 in 2009 versus $315,000 in 2008, as a result of the continued decline in real estate values in 2009. · Professional, legal, and accounting fees were $589,000 in 2009 versus $459,000 in 2008, an increase of $130,000, or 28.3%, as a result of increased costs of corporate governance, regulatory compliance, and addressing regulatory enforcement actions. As a result of cost-cutting measures to improve profitability, the following costs decreased during 2009: · Salaries and employee benefits decreased by $282,000, or 9.0%. · Expenses of bank premises and fixed assets decreased by $63,000, or 5.8%. · Directors fees were eliminated, decreasing costs by $78,000. · Advertising and business development decreased by $50,000, or 34.5%.Stationery, printing, and supplies decreased by $36,000, or 33.6%. Provision for Income Taxes.The income tax provision was $327,000 for 2009, an effective rate of (4.7)%.This compares with an effective rate of 46.8% for 2008.The effective tax rate for 2009 differs from the federal and state statutory rates principally due to the establishment of a valuation allowance for the deferred tax asset of $2,768,000.The effective tax rate in 2008 differs from the federal and state statutory rates principally due to nontaxable investment income. COMPARISON OF YEARS ENDED DECEMBER 31, 2 Highlights.As of December 31, 2008, we had grown to approximately $268.0 million in total assets, with $207.1 million in total loans, $239.8 million in deposits, and $16.9 million in stockholders’ equity. The net loss in 2008 was $1,927,000 versus net income of $1,406,000 in 2007.The primary reasons for the change of $3,333,000 in 2008 over 2007 were as follows: · Interest and fees on loans totaled $13,637,000 in 2008 compared with $15,255,000 in 2007, a decrease of $1,618,000, or 10.6%.Other interest income also declined $415,000 in 2008 over 2007, or 19.6%. · Our income from average interest-earning assets decreased 11.7%. · Our total interest expense decreased $1,201,000, or 12.5%. · Net interest income declined by $832,000 in 2008 from 2007. · Noninterest income grew $390,000, or 34.9% in 2008 over 2007. · Noninterest expenses grew $1,236,000, or 19.3%. Interest Income.Interest income was $15,335,000 and $17,368,000 in 2008 and 2007, respectively.The decrease of $2.0 million resulted from a decrease in the yield on interest-earning assets in 2008, which was partially offset by growth in our most significant interest-earning asset, loans, which grew 8.6% from average levels in 2007 to 2008.Average loans accounted for 83.9% of our average interest-earning assets in 2008 versus 80.4% in 2007.Our overall yield on interest-earning assets of 6.49% was down from the 2007 level of 7.60% due to a lower interest rate environment throughout 2008.Our overall yield on interest-earning assets in 2008 would have been 7 basis points higher, or 6.56%, if not for approximately $176,000 in income earned but not collected on nonaccrual loans. Interest Expense.Interest expense was $8,390,000 and $9,591,000 in 2008 and 2007, respectively.As a result of the lower interest rate environment during 2008 which was partially offset by our growth in average interest-bearing liabilities of $13.9 million, or 7.0%, during this period, interest expense decreased 12.5%.Our cost of funds dropped to 3.94% in 2008 compared with 4.82% in 2007.Substantially all of the decrease in interest expense was attributable to a decrease in rates, which was partially offset by an increase in average certificates of deposit of $17.3 million, or 13.4%. Net Interest Income.Net interest income (before provision for loan losses) was $6,945,000 and $7,777,000 for 2008 and 2007, respectively, a decrease of 10.7% from 2007 to 2008.The average balances, interest income and expense, and the average rates earned and paid for assets and liabilities are found in the tables that follow. Our net interest margin was lower (3.03% in 2008 compared with 3.49% in 2007), which reflects the smaller decrease in our cost of funds (88 basis points) versus the decrease in our yield on interest-earning assets (111 basis points).The decrease in net interest income of $832,000 was impacted by the declining rate environment, while the - 5 - Table of Contents net interest margin was most impacted by the increase in certificates of deposit of 13.4%.Certificates of deposit account for 76.5% of all interest-bearing deposits in 2008 as compared with 73.5% in 2007. Provision for Loan Losses.A provision for loan losses of $4,424,000 was recorded in 2008, reflecting our assessment of the needed level of the allowance for loan losses.This assessment is based on management’s evaluation of probable loan losses and considers the overall quality of the loan portfolio.The increase in the provision for loan losses in 2008 versus the 2007 level of $629,000 was due to unfavorable trends in most measures of loan portfolio quality, including the growth in impaired and nonaccrual loans and other nonperforming assets, which increased $4.2 million in 2008, or 65.9%.Other real estate owned of $3.4 million at December 31, 2008, accounted for 81.1% of the increase.Included in other real estate owned is a condominium development at Jacksonville Beach with 9 units remaining at December 31, 2008.Of the original 14 units acquired in foreclosure in the first quarter of 2008, 5 units sold in the remainder of 2008, leaving a carrying value of $2.0 million at December 31, 2008.In the first quarter of 2009, 2 additional units have sold for net proceeds in excess of the individual carrying value of the units sold.Net charge-offs in 2008 were $2,594,000 as compared with $59,000 in 2007, an increase of $2,535,000. Noninterest Income.Noninterest income increased $390,000, or 34.9%, to $1,509,000 in 2008 from $1,119,000 in 2007 primarily as a result of gains on the sale of securities of $346,000 in the fourth quarter of 2008. Noninterest Expenses.Total noninterest expenses increased to $7,649,000 in 2008 compared to $6,413,000 for 2007, an increase of $1,236,000, or 19.3%.The more significant increases during 2008 over 2007 follow: · Expenses related to other real estate owned totaled $807,000 in 2008 versus $-0- in 2007, as a result of losses and ongoing expenses on properties that Oceanside obtained title in 2008. · Professional, legal, and audit fees were $459,000 in 2008 versus $264,000 in 2007, an increase of $195,000, or 73.9%, as a result of increased costs of corporate governance and regulatory compliance matters. · Pension expense totaled $294,000 in 2008, an increase of 63.3% from 2007.This increase of $114,000 was more than offset by the net increase in the cash surrender value of the life insurance policies, which totaled $206,000. · Regulatory assessments increased by $60,000, or 35.5%, from 2007 to 2008 due to increased cost of maintaining the FDIC insurance fund. Provision for Income Taxes.The income tax benefit was $1,692,000 for 2008, an effective rate of 46.8%.This compares with an effective rate of 24.2% for 2007.The effective tax rates in 2008 and 2007 differ from the federal and state statutory rates principally due to nontaxable investment income.The growth of tax-exempt income in 2008 over 2007 of 13.1%, compared with the overall decline in taxable interest, which contributed to the swing in the effective tax rate. [Remainder of page left intentionally blank.] - 6 - Table of Contents Rate/Volume Analysis (dollars in thousands): Years Ended December 31, Average Average Average Average Yield/ Average Yield/ Average Yield/ Balance Interest Rate Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans (1) $ $ % $ $ % $ $ % Securities and deposits (2) Other interest-earning assets (3) 1 35 Total interest-earning assets (2) % % % Noninterest-earning assets Total assets $ $ $ Interest-bearing liabilities: Demand deposits $ % $ % $ % Savings 28 33 56 Certificates of deposit Other borrowings Total interest-bearing liabilities % % % Noninterest-bearing liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ $ Net interest income (before provision for loan losses) $ $ $ Interest-rate spread (4) % % % Net interest margin (2) (5) % % % Ratio of average interest-earning assets to average interest-bearing liabilities % % % Average loan balances include nonaccrual loans, which averaged (in thousands) $7,031, $5,130, and $5,853 in 2009, 2008, and 2007, respectively.Average loans are net of deferred fees.Loan fees (in thousands) were $206, $416, and $536 in 2009, 2008, and 2007, respectively.Loan yields have been reported in total since a substantial portion of loans are secured by real estate. Tax-exempt income has been adjusted to a tax-equivalent basis using an incremental rate of 37.6%.Includes interest-earning deposits. Includes federal funds sold. Interest-rate spread represents the difference between the average yield on interest-earning assets and the average cost of interest-bearing liabilities. Net interest margin is net interest income divided by average interest-earning assets. - 7 - Table of Contents Rate/Volume Analysis (dollars in thousands): Year Ended December 31, 2009 vs. 2008 Increase (Decrease) Due to Rate/ Rate Volume Volume Total Interest-earning assets: Loans (1) $ ) $ $ ) $ ) Securities and other deposits ) ) ) Other interest-earning assets (2) ) ) 22 ) Total interest-earning assets ) ) ) Interest-bearing liabilities: Demand deposits ) ) Savings (3
